ROBERTSON, Justice,
for the Court:
Charles C. Davis was indicted, tried and convicted in the Circuit Court of the First Judicial District of Harrison County for the murder on March 2, 1975, of James M. Bostick, security agent of the Illinois Central Gulf Railroad Company. He was sentenced to death.
This case was tried under Mississippi’s capital murder statute before our decision *510in Jackson v. State, 337 So.2d 1242 (Miss. 1976), in which we ruled that, in accordance with recent United States Supreme Court decisions, there must be a bifurcated trial, the first phase dealing only with the question of guilt or innocence of the accused of either the capital crime with which he was charged or, if warranted by the evidence, a lesser included offense. The second phase of the hearing is for the purpose of determining the sentence if the jury has found the defendant guilty of a capital crime, and at this separate hearing the defendant may present evidence of mitigating and extenuating circumstances, and the State in turn can either stand on the evidence already adduced or else re-introduce evidence of the aggravating circumstances of the crime.
In any event, the conviction and sentence must be reverséd and this case remanded for a new trial in accordance with the instructions given and opinion rendered in Jackson v. State, 337 So.2d 1242 (Miss.1976).
REVERSED AND REMANDED.
PATTERSON, C. J., INZER and SMITH, P. JJ., and SUGG, WALKER, BROOM, LEE and BOWLING, JJ., concur.